NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



STATE OF FLORIDA,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )           Case No. 2D17-3363
                                   )
CLARENCE LEONARD,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 27, 2018.

Appeal from the Circuit Court for
Hillsborough County; Christopher C.
Sabella, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa,
for Appellant.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellee.



PER CURIAM.

             Affirmed.




SILBERMAN, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.